Title: Editorial Note: Presentation of the “Mammoth Cheese”
From: 
To: 


            On New Year’s Day, 1802, Jefferson stood in the doorway of the President’s House to receive a most unusual gift from the citizens of Cheshire, Massachusetts: an enormous wheel of cheese, measuring more than 4 feet in diameter and weighing an estimated 1,235 pounds. Derisively dubbed the “Mammoth Cheese” by the Federalist press, the giant Cheshire cheese had become a national celebrity by the time it was carted down Pennsylvania Avenue on the final leg of its journey to the president’s door. Since its creation during the summer of 1801, newspapers across New England and the mid-Atlantic states had followed the progress of the Mammoth Cheese with either admiration or scorn, depending upon the political sympathies of the paper reporting. Republican editors portrayed the cheese as a sincere and selfless token of affection for the president and an admirable example of republican labor and ingenuity. Federalists ridiculed it as a ludicrous example of democratic excess and Jeffersonian idolatry. They filled their newspapers with poetry, satire, and puns inspired by the cheese, as well as proposals to create a “Mammoth Pye,” a mammoth bread, and a mammoth cask of cider in emulation of the Cheshire example. Observing the ferocity of the Federalist outcry, the Pittsfield Sun opined that only Samuel Bishop’s appointment as the New Haven collector had drawn forth as many “federal objections against the New Administration” as the gift of the Mammoth Cheese (Stockbridge Western Star, 14 Sep. 1801; Pittsfield Sun, 16 Nov. 1801; Washington Federalist, 31 Dec. 1801, 2 Jan. 1802; New-York Herald, 2 Jan. 1802; Newark, N.J., Centinel of Freedom, 12 Jan. 1802). For articles about the Mammoth Cheese and its significance, see C. A. Browne, “Elder John Leland and the Mammoth Cheshire Cheese,” Agricultural History, 18 (1944), 145–53; L. H. Butterfield, “Elder John Leland, Jeffersonian Itinerant,” Proceedings of the American Antiquarian Society, 62 (1952), 155–242, especially 214–29; John C. Harriman, ed., “‘Most Excellent—far fam’d and far fetch’d Cheese’: An Anthology of Jeffersonian Era Poetry,” American Magazine and Historical Chronicle, 2 (1986–87), 1–26; Daniel L. Dreisbach, “Mr. Jefferson, a Mammoth Cheese, and the ‘Wall of Separation Between Church and State’: A Bicentennial Commemoration,” Journal of Church and State, 43 (2001), 725–45; and Jeffrey L. Pasley, “The Cheese and the Words: Popular Political Culture and Participatory Democracy in the Early American Republic,” in Beyond the Founders: New Approaches to the Political History of the Early American Republic, edited by Jeffrey L. Pasley, Andrew W. Robertson, and David Waldstreicher (Chapel Hill, 2004), 31–56.
            Whatever their politics, newspapers across the country tracked the journey of the Mammoth Cheese overland from Cheshire to the Hudson River, thence by water to New York and Baltimore, and finally by wagon to the nation’s capital. Accompanying the cheese were Darius Brown, the son of Cheshire committee chairman Daniel Brown, and the Reverend John Leland. A Baptist clergyman and ardent foe of established religion, Leland spent more than a decade in Virginia before returning to his native Massachusetts in 1791. Settling at Cheshire, his charismatic leadership helped transform the Baptist community into a zealous Republican bastion in a state otherwise dominated by Federalists (ANBJohn A. Garraty and Mark C. Carnes, eds., American National Biography, New York and Oxford, 1999, 24 vols.; Browne, “Elder John Leland,” 147, 150; Butterfield, “Elder John Leland,” 196–202, 214–17).
            Details regarding the presentation of the cheese are somewhat unclear. It arrived in Washington on 29 Dec. and was presented to Jefferson at the President’s House on 1 Jan. 1802. According to surviving accounts, the presentation was accompanied by an exchange of addresses between Leland and the president. Two versions of the Cheshire committee’s address survive. The first, Document I, is an undated contemporary copy of the signed address that was presented to the president. According to historian C. A. Browne, this unsigned copy, as well as Jefferson’s reply, were retained by Daniel Brown, then passed down through his descendants and into the possession of William B. Browne (the historian’s brother), from whom copies were obtained by the Editors of the Jefferson Papers. The documents are now housed at Chapin Library, Williams College. The missing signed recipient’s copy of Document I is probably the letter that Jefferson recorded in SJL as received on 30 Dec. 1801 (Browne, “Elder John Leland,” 150n).
            The second version, Document II, appeared first in the Baltimore American under the dateline 10 Jan. 1802 (no copy of this issue has been found). The text was then reprinted by the Aurora (15 Jan.), New-York Evening Post (16 Jan.), American Citizen (18 Jan.), National Intelligencer (20 Jan.), Gazette of the United States (20 Jan.), and a host of other newspapers. Both Documents I and II are undated, but the latter is described in newspaper headnotes as being presented with the Mammoth Cheese on 1 Jan. 1802. Besides including the names of the Cheshire committee, Document II is also more partisan in tone and content, with pointed references to monarchy, the “late triumphant return of republicanism,” the Alien and Sedition Acts, the provisional army, and revenue stamps. The description of the cheese as a “token” of esteem in Document I is more colorfully rendered as a “peppercorn” in the second version. Document II omits, however, the reference in Document I to the contributions by Cheshire’s “wives and daughters” in making the cheese, an omission all the more curious since the earliest newspaper accounts of the cheese attributed its origin to the women of Leland’s congregation. Accounting for the differences between the two versions is problematic, since it is not known how or where the American acquired its source text. Since the signed copy was presented to Jefferson, perhaps Leland supplied the American with a copy written from memory, or perhaps a representative from the newspaper was on hand to record the address as delivered by Leland. Given the impromptu nature of the presentation ceremony, Leland may have altered the address to better suit himself and the public nature of the occasion (Butterfield, “Elder John Leland,” 219–20; Pasley, “The Cheese and the Words,” 47–8).
            Jefferson likely penned Document III in reply to Document I, which he received on 30 Dec., thus giving him two days to prepare his response. Some newspapers reported that his reply of 1 Jan. 1802 was made orally. If so, it was a rare instance of public speaking by the president, and one which drew the fire of Federalist editors for dignifying the Mammoth Cheese with an oration while addressing Congress by written message only. His decision to present it verbally, however, appears to have been a last minute one, imposed upon him by the appearance of Leland and the cheese at his very doorstep. According to the 7 Jan. 1802 edition of the New-York Evening Post, the situation left Jefferson feeling “some little embarrassment what to do with a Message which had been framed for the occasion, and was to have been sent to meet the Cheese.” The president solved his dilemma by converting the message into a speech, “and read it aloud to Parson Leland, ingeniously changing the third person into the second as he went on” (Boston Mercury and New-England Palladium, 15 Jan. 1802; Gazette of the United States, 20 Jan. 1802; Pasley, “The Cheese and the Words,” 35).
            Following its reception, the Mammoth Cheese took up residence in the East Room of the President’s House, resting on a custom frame prepared by Washington artisan Peter Lenox. In accordance with his practice of refusing gifts while president, Jefferson paid Leland $200 for the cheese. Portions were distributed at Independence Day gatherings in Washington in 1802 and 1803, while another account asserted that a large piece was served with the “Mammoth Loaf” presented to Congress in March 1804. Congressman Samuel L. Mitchill recorded that the cheese was still being served at the President’s House as late as New Year’s Day, 1805. A section was displayed in Boston in August 1802, and Congressman Richard Stanford reportedly distributed a piece among his North Carolina constituents the following year. Decay also contributed to the diminution of the cheese. By June 1802, reports circulated that “Skippers” (maggots) had invaded it. Visiting the cheese on New Year’s Day, 1803, Massachusetts congressman Manasseh Cutler was informed that 60 pounds had been removed due to spoilage. The fate of the final remnants of the Mammoth Cheese is uncertain. Conflicting accounts claim that the last of it was served in 1805, or that it was dumped into the Potomac River (MBJames A. Bear, Jr., and Lucia C. Stanton, eds., Jefferson’s Memorandum Books: Accounts, with Legal Records and Miscellany, 1767–1826, Princeton, 1997, The Papers of Thomas Jefferson, Second Series, 2:1062, 1069; Baltimore Republican or, Anti-Democrat, 14 June 1802; National Intelligencer and Washington Advertiser, 7 July 1802, 8 July 1803; Boston Gazette, 5 Aug. 1802; Boston New-England Palladium, 8 Apr. 1803; New-Hampshire Sentinel, 14 Apr. 1804; Samuel L. Mitchill to Catharine Mitchill, 2 Jan. 1805, in NNMus; Butterfield, “Elder John Leland,” 227–9; Pasley, “The Cheese and the Words,” 35, 36).
            Historians of Jefferson have generally portrayed the saga of the Mammoth Cheese as a memorable, yet largely insignificant, episode of his presidency. But his contemporaries, both Federalist and Republican, understood its political implications. Like the Baptists of Danbury, Connecticut (to whom Jefferson also replied on 1 Jan. 1802), the Cheshire Baptists presented themselves as an oppressed minority who saw in Jefferson’s election a promising new era of political and religious liberty. Jeffrey L. Pasley posits that the Mammoth Cheese was more than just a “colorful stunt” and should more properly be considered as a “political expression and mobilization of people who would never write a philosophical essay or give an oration” (Pasley, “The Cheese and the Words,” 45; Dreisbach, “Mr. Jefferson, a Mammoth Cheese, and the Wall of Separation,” 743–5).
          